                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

                Plaintiff,
                                                                        No. 1:16-cv-00755-JCH-KRS
v.

CORIZON and CENTURION HEALTH
CARE PROVIDERS, et al.,

                Defendants.

                                    ORDER TO SHOW CAUSE

        THIS MATTER comes before the Court sua sponte. Having reviewed the allegations

against FNU Cordova in Plaintiff’s amended complaint and received information that the New

Mexico Department of Corrections is unable to determine with reasonable certainty who this alleged

employee is, the Court hereby directs Plaintiff to show cause in writing why this Defendant should

not be dismissed. In responding to this Order, Plaintiff shall describe in specificity any physical

attributes of this individual, shift or other employment information, and/or or any facts that might

help identify FNU Cordova and allow the Court to have FNU Cordova served.

        IT IS, THEREFORE, ORDERED that Plaintiff show cause in writing as described above

on or before April 15, 2020.


                                                _________________________________
                                                KEVIN R. SWEAZEA
                                                UNITED STATES MAGISTRATE JUDGE
